Citation Nr: 0938846	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-22 010	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for bilateral anterior tibial 
compartment syndrome and a circulatory disorder causing by 
weakness in the legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION


The Veteran served on active duty from May 1 to September 20, 
1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The Veteran died in May 2008, during the pendency of this 
appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of the Veteran's pending claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of this 
appeal.  As a matter of law, Appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
Appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


